UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 8/31/09 The following N-Q relates only to the Registrants series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-Q reporting requirements. Separate N-Q Forms will be filed for these series, as appropriate. Dreyfus Select Managers Small Cap Value Fund Dreyfus U.S. Equity Fund Global Stock Fund International Stock Fund FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus Select Managers Small Cap Value Fund August 31, 2009 (Unaudited) Common Stocks94.7% Shares Value ($) Consumer Discretionary14.3% America's Car-Mart 5,380 a Avis Budget Group 9,300 a Brink's Home Security Holdings 5,300 a California Pizza Kitchen 10,300 a Carter's 5,600 a Cheesecake Factory 4,275 a Corporate Executive Board Cracker Barrel Old Country Store CSS Industries Delta Apparel 5,990 a Dress Barn 11,575 a Drew Industries 10,325 a Ethan Allen Interiors Gentex Hawk, Cl. A 15,585 a Interval Leisure Group 17,750 a Jack in the Box 6,800 a Jo-Ann Stores 8,000 a JoS. A. Bank Clothiers 4,600 a Knoll Lifetime Brands LKQ 5,950 a Monro Muffler Brake Nobel Learning Communities 20,625 a Peet's Coffee & Tea 3,900 a Polaris Industries Universal Technical Institute 1,750 a WMS Industries 4,000 a Consumer Staples2.7% Andersons Flowers Foods Hain Celestial Group 2,650 a Sally Beauty Holdings 31,600 a United Natural Foods 5,100 a USANA Health Sciences 775 a Energy5.4% Arena Resources 6,150 a 188,067 Brigham Exploration 24,000 a 157,200 Bristow Group 3,900 a 113,880 GMX Resources 11,300 a 119,667 Gulfport Energy 13,675 102,562 Holly 5,600 127,904 Matrix Service 14,400 a 158,688 McMoRan Exploration 20,200 a 168,468 Northern Oil and Gas 12,200 a 77,958 Smith International 925 25,502 Swift Energy 9,300 a 189,441 Whiting Petroleum 3,650 a 177,171 Financial16.6% Altisource Portfolio Solutions 4,033 a 57,793 American Physicians Capital 5,233 156,153 Baldwin & Lyons, Cl. B 1,425 31,521 BioMed Realty Trust 10,100 136,148 Bryn Mawr Bank 5,500 97,625 Capstead Mortgage 12,100 165,165 Cash America International 7,300 204,619 City Holding 3,400 108,256 EZCORP, Cl. A 10,900 a 145,733 First Cash Financial Services 8,775 a 164,882 First Financial Bankshares 1,000 49,840 FPIC Insurance Group 660 a 21,061 Hallmark Financial Services 25,190 a 183,887 Harleysville Group 2,200 71,302 Horace Mann Educators 12,100 148,225 IBERIABANK 3,200 155,072 Investment Technology Group 6,000 a 147,840 LaSalle Hotel Properties 5,600 92,680 Max Capital Group 8,500 173,910 Navigators Group 2,500 a 129,750 Ocwen Financial 28,350 a 293,422 Omega Healthcare Investors 12,100 204,611 Platinum Underwriters Holdings 10,125 367,031 Portfolio Recovery Associates 2,875 a 126,270 PS Business Parks 3,100 164,083 RLI 5,000 265,050 Selective Insurance Group 8,900 151,478 Sterling Bancorp 9,000 68,400 Sterling Bancshares 33,500 266,325 Suffolk Bancorp 2,075 60,071 SVB Financial Group 3,200 a 127,200 Tower Group 4,500 107,955 Walter Investment Management 21,100 304,684 Health Care10.4% Abaxis 2,400 a 63,840 Allscripts-Misys Healthcare Solutions 5,725 a 85,016 Amedisys 3,500 a 155,890 AngioDynamics 6,375 a 82,556 Bio-Reference Laboratories 1,632 a 54,248 BioScrip 9,100 a 53,508 Cepheid 12,500 a 149,875 Chemed 3,025 131,709 Computer Programs & Systems 3,500 135,450 Hanger Orthopedic Group 7,700 a 107,877 Health Management Associates, Cl. A 23,900 a 165,149 Hill-Rom Holdings 12,325 252,539 IPC The Hospitalist 2,150 a 63,511 MEDNAX 2,250 a 117,157 MEDTOX Scientific 1,600 a 14,640 Molina Healthcare 10,900 a 220,725 Neogen 3,800 a 106,400 PAREXEL International 14,600 a 187,318 PDL BioPharma 10,800 97,740 Questcor Pharmaceuticals 22,500 a 130,725 RehabCare Group 9,800 a 205,702 Somanetics 3,500 a 45,780 SXC Health Solutions 5,500 a 223,905 Techne 1,450 89,421 Vital Images 7,400 a 94,054 Young Innovations 2,850 66,918 Industrial19.1% AAON 10,975 229,158 American Science & Engineering 2,000 123,180 Atlas Air Worldwide Holdings 3,900 a 97,266 Beacon Roofing Supply 5,525 a 92,930 CDI 9,875 150,001 Cornell 5,200 a 104,468 CoStar Group 1,275 a 48,386 Curtiss-Wright 4,500 146,565 Dynamex 2,000 a 32,820 Force Protection 17,950 a 95,135 Forward Air 2,100 48,468 G & K Services, Cl. A 2,100 49,350 GATX 4,200 115,206 GeoEye 6,800 a 172,176 Global Cash Access Holdings 14,800 a 107,300 Hawaiian Holdings 13,500 a 98,820 Hexcel 17,250 a 187,680 Innerworkings 5,000 a 28,700 K-Tron International 2,935 a 247,186 Kirby 3,255 a 120,598 Ladish 9,625 a 140,910 Layne Christensen 5,700 a 147,060 Lydall 59,200 a 314,944 McGrath Rentcorp 12,898 253,704 Methode Electronics 10,000 86,300 Mobile Mini 2,450 a 43,439 Mueller Water Products, Cl. A 16,000 73,600 Multi-Fineline Electronix 2,600 a 71,864 Old Dominion Freight Line 3,200 a 114,496 Orbital Sciences 9,800 a 144,942 Orion Marine Group 7,000 a 143,150 Portec Rail Products 14,200 131,918 Resources Connection 5,450 a 83,985 Ritchie Brothers Auctioneers 2,400 60,144 Rollins 7,100 126,735 School Specialty 6,000 a 136,740 Schulman (A.) 5,600 112,504 Standex International 19,750 337,923 Sterling Construction 5,200 a 83,720 Team 7,100 a 123,753 Thermadyne Holdings 48,555 a 238,891 Thomas & Betts 8,750 a 242,287 Ultralife 26,625 a 160,549 Information Technology14.4% 3Com 21,400 a 93,090 ACI Worldwide 1,100 a 14,916 Actuate 16,700 a 93,854 ANSYS 1,275 a 44,803 Astro-Med 7,700 46,200 Cabot Microelectronics 1,800 a 62,190 Cass Information Systems 2,000 62,440 Comtech Telecommunications 5,400 a 183,708 Concur Technologies 1,200 a 42,432 CSG Systems International 18,350 a 276,535 DealerTrack Holdings 3,825 a 77,189 Digi International 8,950 a 76,701 Echelon 4,300 a 48,848 Euronet Worldwide 8,200 a 193,684 F5 Networks 2,375 a 81,914 Fair Isaac 5,500 122,650 FARO Technologies 1,950 a 33,170 Forrester Research 2,600 a 61,204 Guidance Software 3,900 a 16,692 Hutchinson Technology 60,075 a 357,446 Manhattan Associates 2,650 a 47,250 MAXIMUS 1,750 72,888 Napco Security Technologies 3,300 a 4,455 National Instruments 4,800 123,024 NCI, Cl. A 4,575 a 134,276 Net 1 UEPS Technologies 10,200 a 194,718 Novatel Wireless 8,500 a 82,025 Power Integrations 3,000 98,250 Rudolph Technologies 2,150 a 13,803 Semtech 6,600 a 120,582 Stratasys 4,000 a 57,560 TeleCommunication Systems, Cl. A 19,100 a 144,014 TIBCO Software 16,600 a 147,242 TNS 7,100 a 184,316 Ultimate Software Group 3,750 a 98,888 United Online 38,150 267,050 Verint Systems 3,250 a 39,488 Vishay Intertechnology 56,750 a 457,972 Materials9.1% American Pacific 2,125 a 17,361 Arch Chemicals 6,500 189,930 Bemis 7,900 210,061 Commercial Metals 10,925 184,960 KapStone Paper and Packaging 42,625 a 292,834 Landec 5,800 a 35,438 LSB Industries 6,750 a 104,220 Lumber Liquidators 7,500 a 165,000 Mercer International 97,800 a 286,554 Olin 8,100 135,594 Royal Gold 3,100 123,008 Schweitzer-Mauduit International 3,600 177,048 Solutia 46,100 a 563,803 Thompson Creek Metals 15,100 a 173,650 Zoltek 4,100 a 38,212 Telecommunication Services1.4% Arris Group 9,750 a 129,285 Premiere Global Services 12,050 a 112,788 Syniverse Holdings 9,535 a 170,390 Utilities1.3% Cleco 8,700 212,454 El Paso Electric 9,600 a 162,624 Total Investments (cost $24,627,793) 94.7% Cash and Receivables (Net) 5.3% Net Assets 100.0% a Non-income producing security. At August 31, 2009, the aggregate cost of investment securities for income tax purposes was $24,627,793. Net unrealized appreciation on investments was $3,541,982 of which $3,779,732 related to appreciated investment securities and $237,750 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2009 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 -Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic 27,741,263 - - Equity Securities - Foreign 428,512 - - Other Financial Instruments+ - Liabilities ($) Other Financial Instruments+ -  Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The fund adopted Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. Since the fund held no derivatives during the period, FAS 161 disclosures did not impact the notes to the financial statements. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded.
